DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3-11, 13, 17, 21, 23-29, 31-37, 39-45 and 47 are rejected under 35 U.S.C. 103 as obvious over USPAP 2012/0266555 to Cappelle in view of USPN 4,794,020 to Lussi, USPN 4,923,658 to Hover, USPAP 2010/0129593 to Rempt, USPAP 2011/0263174 to Ketzer, GB 1 248 060 to Bailey, USPN 3,619,229 to Hartlein, USPAP 2012/0128946 to Kwon, and/or USPAP 2007/0293646 to Gosse.
Claims 1, 13, 17, 23, 24, 32 and 40, Cappelle discloses a floor panel, comprising at least a substrate and a decor provided thereon, wherein the substrate consists essentially of thermoplastic material comprising PVC and/or filler material, wherein the substrate encloses at least one glass fiber cloth (see entire document including [0001], [0002], and [0141]-[0146]). The floor panel of Cappelle is capable of use as floating flooring and Cappelle discloses that the flooring panel has a rectangular and oblong shape with tongue and groove and locking parts as claimed and locked together horizontally and vertically as claimed ([0002], [0029] and the Figures). 
Regarding the glass fiber cloth extending as claimed, Cappelle discloses that one or both lips, over at least a portion thereof, are kept free from the reinforcement (glass fiber cloth) layer so that the reinforcement layer cannot affect the bendability in these portions in a disadvantageous way ([0021]-[0023] and [0141]). Therefore Cappelle either sufficiently discloses that the glass fiber cloth may extend as claimed or it would have been obvious to one having ordinary skill in the art to place the glass fiber cloth as claimed so that the reinforcement layer cannot affect the bendability of the lower lip in a disadvantageous way.
Regarding the thermoplastic material (PVC) extending through the at least one glass fiber cloth, either Cappelle sufficiently teaches the limitation when disclosing that the cloth is embedded within the substrate [0141] or it would have been obvious to one having ordinary skill in the art to extend the PVC through the cloth to provide the cloth with structural support. Plus, Kwon discloses that it is known in the art to use a cloth impregnated with PVC to provide reinforcement effects, dimensional stability, and/or adhesive strength (see entire document including [0011]-[0018] and [0022]). Therefore, it would have been obvious to one having ordinary skill in the art to extend the PVC through the cloth to provide reinforcement effects, dimensional stability, and/or adhesive strength.

Cappelle does not appear to mention the total weight of the glass fiber cloth but Rempt and Ketzer each disclose that it is known in the art to construct a glass fiber cloth with a weight of between 150 and 180 gsm (see entire documents including [0037] of Wiercinski, [0087] of Rempt, and [0067] of Ketzer). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the glass fiber cloth with a weight of between 150 and 180 gsm, motivated by the expectation of successfully practicing the invention of Cappelle and because it is within the general skill of a worker in the art to select a fabric weight on the basis of its suitability and desired characteristics. 
Claim 3, the substrate may enclose only one glass fiber cloth [0141]. 
Claim 4, Cappelle does not appear to mention the substrate consisting essentially of a strewn and pressed granulate of said thermoplastic material but Hover discloses that it is known in the art to construct a thermoplastic material layer with granulates to provide a design of especially pleasing appearance (column 4, lines 11-18) and Bailey discloses that it is known in the art to construct a thermoplastic material layer with granulates to reduce processing (see entire document including page 1). Therefore, it would have been obvious to one having ordinary skill in the art to construct the thermoplastic material layer with granulates to provide a design of especially pleasing appearance and/or to reduce processing.
Claim 5, the at least one glass fiber cloth may be situated outside a central line of the substrate (Figure 15). 
Claim 6, each glass fiber cloth may be a fleece non-woven glass fiber layer [0141]. 

Claims 7, 8 and 13, Cappelle does not appear to mention the glass fiber cloth being covered with a thermosetting/adherence/stabilizing material but Hartlein discloses that it is known in the art to use a thermosetting coupling agent to improve the bonding between glass fibers and a thermoplastic material (see entire document including column 1, lines 5-25). Therefore, it would have been obvious to one having ordinary skill in the art to cover a glass fiber cloth with a thermosetting material to improve the bonding between glass fibers and a thermoplastic material.
Claim 9, the thermoplastic material may be PVC [0146] which inherently has a glass transition temperature of less than 100°C.
Claims 10, 17, 21, 26, 27, 34, 35, 42 and 43, the PVC comprises a plasticizer [0049] but Cappelle does not appear to mention a specific amount of plasticizer or the specifically claimed plasticizer. Lussi and Kwon each disclose that it is known in the art to include more than 20% by weight plasticizer (Examples of Lussi and [0047] of Kwon) and Gosse discloses that it is known in the art to use DINCH plasticizer [0059]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include any desired plasticizer in any desired amount, such as claimed, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics.
Claim 11, filler is optional [0033].
Claim 17, Cappelle discloses that the glass fiber cloth is enclosed in a substrate (PVC) portion which comprises a locally higher amount of plasticizer than the other (non-PVC) portions (Figure 15 and 
Claims 25, 33 and 41, the PVC may comprise recycled material [0033]. 
Claims 28, 29, 36, 37, 44 and 45, Cappelle discloses a printed thermoplastic décor film and a wear layer on the basis of a thermoplastic material is applied above the printed film ([0141]-[0146]).
Claims 31, 39 and 47, Cappelle discloses that the floor panel may have a thickness between 2 and 6 mm [0147].

Claims 1, 3-11, 13, 17, 21, 23-29, 31-37, 39-45 and 47 are rejected under 35 U.S.C. 103 as obvious over WO 2013/179261 to Segaert in view of USPN 4,794,020 to Lussi, USPN 4,923,658 to Hover, USPAP 2010/0129593 to Rempt, USPAP 2011/0263174 to Ketzer, USPAP 2007/0293646 to Gosse, and/or USPN 3,619,229 to Hartlein.
Claims 1, 11, 13, 17, 23, 24, 32 and 40, Segaert discloses a floor panel, comprising at least a substrate and a decor provided thereon, wherein the substrate consists essentially of thermoplastic material comprising PVC and/or filler material, wherein the substrate encloses at least one glass fiber cloth wherein the thermoplastic material extends through the at least one glass fiber cloth (see entire document including pages 3-5 and Figure 2). Segaert discloses constructing the floating flooring with a rectangular and oblong shape with tongue and groove and locking parts as claimed and locked together horizontally and vertically as claimed with the glass cloth extending as claimed (pages 1 and 7-8 and the Figures). 
Segaert does not appear to explicitly mention the K-value of the PVC but Lussi and Hover discloses that it is known in the art to use PVC having a K-value of 80 or lower with Lussi specifically mentioning a PVC K-value of 65 (see entire documents including column 4, line 17 through column 5, line 62 and the Examples of Lussi and the claims of Hover). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use PVC having a K-value of less 
Segaert does not appear to mention the total weight of the glass fiber cloth but Rempt and Ketzer each disclose that it is known in the art to construct a glass fiber cloth with a weight of between 150 and 180 gsm (see entire documents including [0087] of Rempt and [0067] of Ketzer). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the glass fiber cloth with a weight of between 150 and 180 gsm, motivated by the expectation of successfully practicing the invention of Segaert and because it is within the general skill of a worker in the art to select a fabric weight on the basis of its suitability and desired characteristics.
Claim 3, the substrate may enclose only one glass fiber cloth (page 3). 
Claim 4, the substrate consists essentially of a strewn and pressed granulate of said thermoplastic material and/or filler material (page 3). 
Claim 5, the at least one glass fiber cloth may be situated outside a central line of the substrate (Figure 4). 
Claim 6, each glass fiber cloth may be a non-woven glass fiber layer (page 3). 
Claim 7, a glass fiber cloth is covered with an adherence material and/or a stabilizing material (page 4). 
Claims 8 and 13, Segaert does not appear to mention a glass fiber cloth being covered with a thermosetting material but Segaert does disclose that the glass fiber cloths may be covered with coupling agent (page 3). Hartlein discloses that it is known in the art to use a thermosetting coupling agent to improve the bonding between glass fibers and a thermoplastic material (see entire document including column 1, lines 5-25). Therefore, it would have been obvious to one having ordinary skill in the art to cover a glass fiber cloth with a thermosetting material to improve the bonding between glass fibers and a thermoplastic material.
Claims 9, 10, 17, 21 and 23, the thermoplastic material may be PVC which inherently has a glass transition temperature of less than 100°C (page 4).

Claim 17, Segaert discloses that at least one of said glass fiber cloths is enclosed in a substrate portion which comprises a locally higher amount of plasticizer (pages 5 and 12). 
Claims 25, 33 and 41, regarding the PVC being a recycled material, it is the examiner’s position that the article of the applied prior art is identical to or only slightly different than the claimed article. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to the applicant to show an unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if the applicant intends to rely on Examples in the specification or in a submitted declaration to show non-obviousness, the applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art. Plus, the examiner takes official notice that it is known in the art to use recycled PVC. 
Claims 28, 29, 36, 37, 44 and 45, Segaert discloses a printed thermoplastic décor layer covered by a thermoplastic wear layer (pages 4-5 and 10-11).
Claims 31, 39 and 47, Segaert discloses that the floor panel may have a thickness between 2 and 6 mm (page 8).
Claims 1, 3-11, 13, 17, 21, 23-29, 31-37, 39-45 and 47 are rejected under 35 U.S.C. 103 as obvious over USPAP 2008/0289289 to Wiercinski in view of USPN 4,794,020 to Lussi, USPN 4,923,658 to Hover, USPAP 2012/0266555 to Cappelle, GB 1 248 060 to Bailey, USPN 3,619,229 to Hartlein, USPAP 2007/0293646 to Gosse, and/or USPAP 2012/0128946 to Kwon.
Claims 1, 9, 11, 13, 17, 23, 24, 32 and 40, Wiercinski discloses a floor panel, comprising at least a substrate and a decor provided thereon, wherein the substrate consists essentially of thermoplastic material and/or filler material, wherein the substrate encloses and extends through the at least one glass fiber cloth, and wherein a total weight of the at least one glass fiber cloth is between 150 and 180 gsm (see entire document including [0002], [0011], [0036]-[0041] and [0056]-[0061]). 
Wiercinski does not appear to explicitly mention the use of PVC as the thermoplastic material but Lussi and Hover each disclose that it is known in the art to use PVC, which inherently has a glass transition temperature of less than 100°C, with a K-value less than 80, with Lussi further disclosing that it is known in the art to use PVC having a K-value of 65 (see entire documents including column 4, line 17 through column 5, line 62 and the Examples of Lussi and the claims of Hover). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the substrate thermoplastic from any suitable thermoplastic material, such as PVC having K-value of 65, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics.
Wiercinski does not appear to explicitly mention the claimed floor panel shape but Cappelle disclose that it is known in the art to construct flooring with the claimed shape with a rectangular and oblong shape with tongue and groove and locking parts as claimed and locked together horizontally and vertically as claimed and with the glass fiber cloth extending as claimed so that the glass fiber layer cannot affect the bendability of the lower lip in a disadvantageous way (Figures, [0021]-[0023], [0029], and [0141]) Therefore, it would have been obvious to one having ordinary skill in the art to construct the flooring of Wiercinski with the claimed shape and coupling means motivated by a desire to lock the 
Claim 3, the substrate may enclose only one glass fiber cloth ([0036]-[0041]). 
Claim 4, Wiercinski does not appear to mention the substrate consisting essentially of a strewn and pressed granulate of said thermoplastic material but Bailey discloses that it is known in the art to construct a thermoplastic material layer with granulates to reduce processing (see entire document including page 1). Therefore, it would have been obvious to one having ordinary skill in the art to construct the thermoplastic material layer of Wiercinski with granulates to reduce processing.
Claim 5, the at least one glass fiber cloth is situated outside a central line of the substrate ([0057]-[0061]). 
Claim 6, each of the glass fiber cloths may be a non-woven glass fiber layer ([0036]-[0039]). 
Claims 7 and 8, Wiercinski discloses that the glass fiber cloth may be covered with a thermosetting/adherence material and/or a stabilizing material ([0036]-[0042]). Plus, Bailey discloses that it is known in the art to cover a glass fiber cloth with a coupling agent to improve adhesion between the fibers and the thermoplastic material (page 1). Therefore, it would have been obvious to one having ordinary skill in the art to cover the glass fiber cloth with a coupling agent to improve adhesion between the fibers and the thermoplastic material.
Claims 8 and 13, Bailey discloses that the glass fiber cloths may be covered with coupling agent (page 1) and Hartlein discloses that it is known in the art to use a thermosetting coupling agent to improve the bonding between glass fibers and a thermoplastic material (see entire document including column 1, lines 5-25). Therefore, it would have been obvious to one having ordinary skill in the art to cover the glass fiber cloths with a thermosetting material motivated by a desire to improve the bonding between glass fibers and a thermoplastic material.
Claims 10, 17, 21, 26, 27, 34, 35, 42 and 43, the PVC may comprise a plasticizer in an amount of higher than 20% (Lussi Examples and Kwon [0018] and [0047]) and Gosse discloses that it is known in the art to use DINCH plasticizer [0059]. Therefore, it would have been obvious to one having ordinary 
Claim 17, the glass fiber cloth is enclosed in a substrate portion which comprises a locally higher amount of plasticizer (Kwon [0061]-[0075]). 
Claims 25, 33 and 41, regarding the PVC being a recycled material, it is the examiner’s position that the article of the applied prior art is identical to or only slightly different than the claimed article. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to the applicant to show an unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if the applicant intends to rely on Examples in the specification or in a submitted declaration to show non-obviousness, the applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art. Plus, Cappelle discloses that it is known in the art to use recycled PVC [0033]. 
Claims 28, 29, 36, 37, 44 and 45, Wiercinski does not appear to mention a printed thermoplastic décor layer covered by a thermoplastic wear layer but Kwon discloses that it is known in the art to include various surface layer including a printed thermoplastic décor layer (21) covered by a thermoplastic wear layer (22) (see the Figures and [0029]-[0062]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include said layers, to provide the article with protected printing and because it is within the general skill of a worker in the art to select known materials on the basis of suitability and desired characteristics. 


Response to Arguments
Applicant's arguments filed 9/28/2021 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.